       Case 4:20-cv-01414-DPM Document 4 Filed 12/08/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JERRELL LAMAR JOHNSON                                        PLAINTIFF

v.                       No. 4:20-cv-1414-DPM

ARKANSAS DEPARRTMENT OF
CORRECTIONS; ARKANSAS
DEPARTMENT OF COMMUNITY
CORRECTIONS; POPE COUNTY
CIRCUIT COURT; POPE COUNTY
DETENTION CENTER; POPE
COUNTY PUBLIC DEFENDER
OFFICE; MCGRUDER, Warden; and
DOES                                                     DEFENDANTS

            INITIAL ORDER FOR PRO SE PLAINTIFFS
     You filed this federal civil rights lawsuit without a lawyer’s help.
Even though you’re not a lawyer, there are rules and procedures you
must follow in your lawsuit.
     1. Follow All Court Rules. You must comply with the Federal
Rules of Civil Procedure and the Local Rules for the Eastern District of
Arkansas. These rules are available online at http://www.uscourts.gov
/rules-policies/current-rules-practice-procedure and http://www.
are.uscourts.gov/court-info/local-rules-and-orders/local-rules.
In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs
who aren’t represented by a lawyer.
       Case 4:20-cv-01414-DPM Document 4 Filed 12/08/20 Page 2 of 3




        • If your address changes, you must promptly notify the Clerk
             and the other parties in the case. If you don’t keep the Court
             informed about your current address, your lawsuit can be
             dismissed without prejudice.
        • You must monitor the progress of your case and prosecute
             it diligently.
        • You must sign all papers filed with the Court; and each
             paper you file must include your current address.
        • If the Court issues an Order directing you to do something
             by a certain date, and you don’t, then your case may be
             dismissed without prejudice.
     2. No Right to Appointed Counsel. This is a civil case. Unlike
in a criminal case, you have no right to an appointed lawyer. If your
case goes to a jury trial, though, the Court will appoint a lawyer to help
you before trial.
     3. Do Not File Your Discovery Requests. Discovery requests—
like interrogatories and requests for documents—should not be filed
with the Court. Instead, discovery requests should be sent to the
Defendant’s lawyer (or directly to the Defendant if he or she isn’t
represented by a lawyer). Don’t send any discovery requests to a
Defendant until after that Defendant has been served with the
complaint.



                                     ‐2‐
       Case 4:20-cv-01414-DPM Document 4 Filed 12/08/20 Page 3 of 3




     4. Only Send Documents to the Court in Three Situations. You
may send documents or other evidence to the Court only if (a) they are
attached to a motion for summary judgment, (b) they are attached to
your response to a motion for summary judgment, or (c) the Court
orders you to send documents or other evidence.
     5. Provide a Witness List Before Trial. If your case goes to trial,
you’ll be asked for a witness list as your trial date approaches. After
reviewing the witness list, the Court will subpoena necessary witnesses
for you.
     So Ordered.
                                  __________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  8 December 2020




                                   ‐3‐
